Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2018

                                      No. 04-18-00635-CV

                    IN RE E.F., J.P.V., V.J.V., AND R.J.V., CHILDREN,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-01049
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       Appellant’s unopposed first motion for an extension of time to file the appellant’s brief is
granted. We order appellant’s court-appointed appellate counsel, Manuel Rodriguez, to file the
appellant’s brief by November 19, 2018.

                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court